DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application PCT/NZ2015/050193 filed November 17, 2015 and to U.S. Provisional Application 62/080,814 filed November 17, 2014. 

Status of Claims 
This Office Action is responsive to the amendment filed August 12, 2021. As directed by the amendment: claim 46 has been amended. Thus, claims 46-50, 53-55, 93-94, and 96-98 are presently pending in this application.
Claims 97 and 98 were previously rejected under 35 U.S.C. 112(b) as being indefinite.  Applicant’s amendments to independent claim 46 to which claims 97 and 98 depend, obviate the previous rejection under 35 U.S.C. 112(b). Claims 46-50, 53-55, 93-94, and 96-97 were previously rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (WO 2013/137753 A1) in view of VOS et al. (U.S. Pub. No. 2014/0216459). Applicant’s amendments, along with Examiner’s amendments, shown below, overcome the prior art of record and place the application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Xiaoyan Wang on November 8, 2021.
The application has been amended as follows: 
Claim 46 currently recites "the opening allows heat loss form the humidification chamber." ln 12-13 shall now read --the opening allows heat to dissipate form the humidification chamber.--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Patel et al. (WO 2013/137753 A1; hereinafter: “Patel”) discloses a structure (160; Fig. 3 and 21) configured for use with a humidification system (20; Fig. 1), the structure comprising: a base (A, Fig. A annotated below); a first portion (A, Fig. B annotated below) of the base over a first sensor (132 made up of  134 and 136; Fig. 16, 21; ¶¶ 0291-0292, 0303), wherein the first sensor is configured to protrude a second portion (B, Fig. B annotated below) of the base that is different from the first portion, the first sensor configured to be received into a wall (B, Fig. A annotated below) of a removable humidification chamber (46; Fig. 2-3; ¶¶ 0040-0043; Claim 8) of the humidification system to determine a characteristic of a gases flow [¶ 0292; Examiner notes: Patel discloses the first sensor as a thermistor used to sense the temperature (i.e. a characteristic) of the gases flow.], a hood (C, Fig. B annotated below) protruding from a third portion (C, Fig. A annotated below) of the base that is different from the first and second portions, wherein the hood is configured to facilitate alignment of the removable humidification chamber of the humidification system relative to the structure (¶ 0304; Fig. 30-31).

    PNG
    media_image1.png
    466
    503
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 30 of Patel.


    PNG
    media_image2.png
    416
    773
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 22 of Patel.


Prior art of record Patel does not disclose or render obvious the structure wherein the hood defining an opening through the hood such that the opening allows heat to dissipate from the humidification chamber.
Prior art of record VOS et al. (U.S. Pub. No. 2014/0216459), Czupich et al. (U.S. Pub. No. 2004/0234254), Kobayashi et al. (US. Patent No. 6,090,036), Stoks et al. (CA 2867266), and Gombosi (U.S. Patent No. 4,744,614) alone or in combination fail to remedy the deficiencies of Patel.  
Therefore, independent claim 46, and claims 47-50, 53-55, 93-94, and 96-98 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785